           Case 4:11-cr-00138-JM Document 153 Filed 03/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                   4:11-CR-00138-JM

DUSTIN WORTHEY

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc. No.

152) is DENIED.

I.     BACKGROUND

       On December 7, 2011 a jury found Defendant guilty of receipt of child pornography and

possession of child pornography.1 On May 22, 2012, he was sentenced to 180 months in prison.2



II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4


       1
        Doc. No. 62.
       2
        Doc. No. 91.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                                1
           Case 4:11-cr-00138-JM Document 153 Filed 03/19/21 Page 2 of 3


Defendant has provided neither argument nor evidence that he has requested relief from the

warden and exhausted his administrative remedies. Accordingly, this Court lacks jurisdiction.

       Defendant seeks compassionate release because he asserts that his anxiety, depression,

and history of pneumonia put him at higher risk if he contracted COVID-19. First, these health

condition are not “extraordinary and compelling” reasons warranting release. Although the First

Step Act did not define this phrase, it defers to the United States Sentencing Guidelines, which

does set out examples.5 Defendant’s health conditions are not listed. Furthermore, Defendant

has provided no argument or evidence that his health conditions cannot be controlled with

medication or that they prevent him from independently functioning within the prison. Second,

“fear of contracting COVID-19 or of experiencing more intense symptoms than the average

person are not extraordinary or compelling enough reasons for release.”6 Third, Defendant is 45

years old, so he does not meet the age and minimum served-time requirements under the

Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, a sentence reflecting the

severity of the offense.




       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and from which he or she is not
expected to recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
       6
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                  2
          Case 4:11-cr-00138-JM Document 153 Filed 03/19/21 Page 3 of 3


       On November 4, 2010, an officer served a search warrant on Defendant’s home. When

he returned home he admitted that he had been downloading child pornography. A forensic

examination of Defendant’s computer revealed 24.8 gigabytes of child pornography videos, 204

pictures of child pornography, and 465 pictures of child erotica.

                                        CONCLUSION

       For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 152) is

DENIED.

       IT IS SO ORDERED, this 19th day of March, 2021.


                                                     UNITED STATES DISTRICT JUDGE




                                                3
